DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 12/9/2021 have been fully considered but they are not persuasive. The applicant argues that the claims as amended overcome the prior art of record. The examiner disagrees and respectfully submits that the amendments do not overcome the prior art of record, because the prior art of record discloses the open beveled distal end and hollow trocar as claimed.

Claim Rejections - 35 USC § 102 - Maintained
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snow (US 20140207021 A1).
Regarding claims 1 and 19, Snow discloses a biopsy needle device, comprising inter alia: 
a cannula (elements 206 and 207) comprising a beveled distal end (207; element 207 is seen as a beveled element in Figs. 8A-E as it is angled/sloped at its distal end) configured to sever a tissue sample ([0086] and fig. 8A elements 206 and 207); 
a trocar (fig. 8A element 204; cannula) disposed within the cannula comprising an open beveled distal end (distal most end of element 204, and open to receive tissue and also receive element 202; the distal most end of element 204 is seen as open in Fig. 8A as element 202 pushes past the distal end) and a notch ([0086] and fig. 8A element 205; notch) configured to retain a tissue sample ([0086]-[0089] and figs. 8A-8C; the notch retains a sample under where the cutting element severs the tissue), wherein the notch is disposed proximal to a distal end of the trocar (fig. 8A; the notch is near the end of element 204), and
where the trocar is hollow such that a channel is formed between the opened beveled distal end and the notch (element 204 is open and forms a channel along its 
a stylet disposed within the trocar ([0086] and fig. 8A element 202; stylet is within element 204) comprising a distal end configured to dislodge the tissue sample from the notch ([0090] and fig. 8A; the end of the stylet is angled such that forcing a tissue sample within the cannula forward will cause the sample to be dislodged radially outward through both the notch and the end of the cannula), wherein the distal end of the stylet comprises a bevel (fig. 8A; the angles at the end of the end of the stylet), and
where the bevel comprises:
	a curved distal end to form a spade shovel shaped profile (top half of stylet, which has a generally curved profile to form a space shovel shaped profile, as the stylet is circular; indicated by arrow below);

    PNG
    media_image1.png
    195
    270
    media_image1.png
    Greyscale

	a planar upper surface (various planar upper surfaces indicated along dotted lines below; and

    PNG
    media_image2.png
    197
    314
    media_image2.png
    Greyscale

	a curved bottom surface to conform to a lumen wall of the trocar (bottom half of stylet, which is generally curved to conform to the lumen wall of the trocar, as the stylet is circular; indicated by arrow below).

    PNG
    media_image3.png
    227
    319
    media_image3.png
    Greyscale


Regarding Claim 2, Snow discloses the biopsy needle device of claim 1, further comprising an actuator wherein the actuator comprises: a cannula hub configured to be coupled to the cannula ([0084] an outer tubular member 206 coupled to the impact member 260); a trocar hub configured to be coupled to the trocar ([0084 ]the biopsy device 200 further comprises a cannula 204 coupled to the follower 270); and a stylet hub configured to be coupled to the stylet ([0083] Further, the stylet 202 may be fixedly coupled to the retention tube 280).  
In the illustrated embodiment, the stylet 202 extends from the loading surface 286 of the retention tube 280 through the adjustable stop lumen 245 to the outside of the body member 210).
Regarding Claim 4, Snow discloses the biopsy needle device of claim 2, wherein the cannula hub is configured to lock into at least one of multiple discreet positions within the actuator ([0089] As described above, adjustment of the adjustable stop 240 may control the length of travel of the impact member 260 and follower 270. Thus, the adjustable stop 240 may be configured to control the length of the tissue sample severed by the biopsy device 200).  
Regarding Claim 6, Snow discloses the biopsy needle device of claim 2, wherein the actuator further comprises an energy storage member configured to displace the cannula hub from a proximal position to a distal position ([0041] For example, the biopsy device 100 may comprise a biasing element, such as a spring 190. In the primed configuration, the spring 190 may be loaded such that potential energy is stored within the spring 190. When in the primed configuration, the biopsy device 100 is ready to be actuated. The biopsy device 100 may comprise a second biasing element, such as a trigger return spring 132, as further detailed below).
Regarding Claim 7, Snow discloses the biopsy needle device of claim 6, wherein the energy storage member is a compression spring ([0041] For example, the biopsy device 100 may comprise a biasing element, such as a spring 190. In the primed configuration, the spring 190 may be loaded such that potential energy is stored within the spring 190. When in the primed configuration, the biopsy device 100 is ready to be actuated. The biopsy device 100 may comprise a second biasing element, such as a trigger return spring 132, as further detailed below).
Regarding Claim 8, Snow discloses the biopsy needle device of claim 2, wherein the actuator further comprises a housing (body member 110).  
Regarding Claim 9, Snow discloses the biopsy needle device of claim 8, wherein the housing comprises locking teeth configured to engage locking teeth of the cannula hub to lock the cannula hub in a ready position ([0048] The adjustable stop 140 may comprise threads 146 configured to allow a user to displace the adjustable stop 140 with respect to the retention tube 180 of the biopsy device 100. In the illustrated embodiment the adjustable stop threads 146 are engaged with threads 185 on the retention tube 180).
Regarding Claim 10, Snow discloses the biopsy needle device of claim 9, wherein the trocar hub comprises a hook member (proximal catches 182 and trigger return spring 132) configured to engage the cannula hub to displace the cannula hub to the ready position and configured to release the cannula hub from the ready position ([0054] As with the configuration of FIG. 5A, in the primed configuration of FIG. 5B, the impact member 160 is engaged with the distal catches 184 of the retention tube 180, the follower 170 is engaged with the impact member 160, the spring 190 is loaded, and the traveler 150 is engaged with the proximal catches 182. The trigger 130 is disposed in the ready to actuate position, with the trigger return spring 132 uncompressed. The priming handle 120 is shown in the same relative position as in FIG. 5A).

Regarding claim 20, Snow discloses a biopsy needle apparatus wherein the channel is configured to be slidingly coupled to a stylet (figs 8A-8E; the stylet and the channel have a sliding relationship) such that when the stylet is displaced distally within the channel the tissue sample is radial outwardly dislodged from the channel ([0090] and fig. 8A; the end of the stylet is angled such that forcing a tissue sample within the cannula forward will cause the sample to be dislodged radially outward through both the notch and the end of the cannula).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snow in view of US 20040054299 A1 to Burdorff et al. (hereinafter, Burdorff).
Snow discloses the claimed invention except for expressly discloses where the biopsy needle device of claim 8, wherein the housing further comprises a window configured to permit visualization of the cannula hub.  However, Burdorff teaches at paragraph 0043 a window in a housing of a biopsy device. One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the cannula hub of Snow with the window of Burdorff, as Burdorff that this would have allowed the practitioner to view the inner working of the hub without looking away from the needle. A skilled artisan would have recognized that this would have improved the safety of the device.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snow in view of US 20150201917 A1 to Snow (hereinafter, Snow ‘917).1 Snow discloses the claimed invention except for expressly disclosing the biopsy needle device of claim 1, .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 14 is allowable over the prior art of record. The prior art of record fails to disclose, teach or fairly suggest, singly and in combination of the structural arrangement of the biopsy device (cannula, trocar, stylet, actuator and bevels thereof) being used as claimed in the method steps as set forth in Claim 14.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/           Primary Examiner, Art Unit 3791